By the Court,
Waldo, J.:
The question on this case arises on the validity of the assessment and collection of the tax extended thereon of real estate assessed to the respondent’s testator in Union county. There is no description of the land in the assessment roll whatever. There appears therein simply this entry: “Acres of land, 1,580; value of land, $1,680.”
In Tilton v. Oregon Central Military Road Company, 3 Sawyer, 22, Mr. Justice Heady said of a similar assessment: “That this assessment is illegal and void there is no room for doubt,” and many authorities are cited. In addition to authorities there cited, counsel for respondent cite People v. Cone, 48 Cal., 43.
The school district, therefore, had no authority to collect the tax extended against the land, and this amount having been paid under duress may be recovered back.
There is no difficulty in separating the tax on the real property from that on personal. Because the assessment is legal as to some property assessed, it does not follow that the party assessed must also pay on other property illegally assessed to him. ' All the authorities go'to sustain the judgment of the court below, which must accordingly be affirmed.
Judgment affirmed.